Citation Nr: 0003268	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.

3.  Evaluation of a left knee disorder, currently rated 10 
percent disabling.

4.  Evaluation of a scar as a residual of a Cesarean section, 
currently rated noncompensably disabling.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1992 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the RO granted service connection for a left knee disorder, 
rated 10 percent disabling, and a scar as a residual of a 
Cesarean section, rated noncompensably disabling, and denied 
service connection for bilateral hearing loss, scoliosis, 
migraine headaches, and a right knee disorder.  The veteran 
appealed and requested a hearing before a member of the Board 
at the RO.  In her April 1997 substantive appeal to the Board 
(VA Form 9), the veteran withdrew her appeal on the issues of 
entitlement to service connection for scoliosis and a right 
knee disorder.  The veteran failed to appear for the 
scheduled travel board hearing at the RO in September 1999.  
Inasmuch as the appeals involving the left knee disorder and 
scar as a residual of a Cesarean section are from an original 
award, the Board has framed those issues as shown on the 
title page of this decision.  See Fenderson v. West, 12 Vet. 
App. 119 (1999)(appeals from original awards are not 
construed as claims for increased ratings).

The issues of entitlement to service connection for bilateral 
hearing loss and migraine headaches will be addressed in the 
REMAND following the decision below.


FINDINGS OF FACT

1.  The veteran's left knee disorder is currently manifested 
by complaints of intermittent popping, locking and swelling, 
with no instability, loss of range of motion, weakness, 
excess fatigability or incoordination.

2.  The veteran's scar at the site of the Cesarean section is 
not shown to be tender and painful on objective 
demonstration, or superficial, poorly nourished, with 
repeated ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261 (1999).

2.  The criteria for a compensable rating for a scar as a 
residual of a Cesarean section are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Left Knee Disorder

The veteran's left knee disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
When recurrent subluxation or instability results in slight 
knee impairment, a 10 percent rating is assigned.  Id.  When 
moderate knee impairment results from recurrent subluxation 
or lateral instability, a 20 percent disability rating is 
warranted.  Id.  When there is severe knee impairment as a 
result of recurrent subluxation or lateral instability, a 30 
percent rating is assigned.  Id.  In addition, evaluation of 
disabilities of the musculoskeletal system includes 
consideration of functional loss due to such problems as 
weakness, excess fatigability, incoordination or pain 
pursuant to the 
guidelines of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202, 205 (1995).

The service medical records reveal that the veteran sustained 
an injury to her left knee after falling in 1994, which 
resulted in a dislocation of the left kneecap.  She was seen 
for treatment on several occasions and prescribed a brace and 
physical therapy.

On VA examination in May 1996, the veteran reported constant 
pain in the left knee and problems with the left knee giving 
out periodically.  She indicated that there was some periodic 
locking of the left knee.  The veteran described having to 
"pump" the knee to feel comfortable.  On examination, the 
veteran was observed to have a normal gait.  Range of motion 
in the left knee was possible from 0 to 140 degrees.  The 
patella was hypermobile on the left when compared to the 
right knee and there was marked tenderness elicited on 
movement of the patella from side to side.  A click was felt 
behind the left patella, but the apprehension sign for 
dislocation was negative.  There was no ligament instability 
and no swelling present.  X-rays of the left knee were within 
normal limits with no evidence of bony abnormality or 
degenerative changes.

On subsequent VA orthopedic examination in February 1998, the 
veteran complained of popping, locking and swelling at times 
in the left knee.  Examination of the left knee revealed full 
range of motion.  The veteran was able to squat to the floor 
and come back to a standing position.  There was no locking 
in the left knee at the time of the examination and the 
ligamentous structures appeared stable.  There was no atrophy 
of the thigh musculature demonstrated on the left side.  The 
VA examiner concluded that the physical examination the left 
knee was normal.  X-rays of the left knee did not show the 
presence of degenerative joint disease.

Considering the totality of the evidence, including the most 
recent February 1998 VA examination which showed no positive 
findings, a rating in excess of 10 percent for the veteran's 
left knee disability is not warranted.  The veteran does not 
experience limitation of motion in the left knee and there 
has been no indication that the left knee disability causes 
functional impairment such that a compensable rating would be 
warranted under potentially applicable rating criteria.  X-
rays of the left knee do not demonstrate any degenerative 
changes.  The veteran has described intermittent episodes of 
locking, swelling and popping; none of these symptoms were 
reproduced on the last VA examination.  Even with 
consideration of the pain complained of by the veteran at the 
May 1996 examination, the clinical findings on the February 
1998 VA examination do not report any pain.  Assuming that 
the veteran does experience some discomfort in the left knee, 
the evidence does not suggest or establish that she 
experiences pain to the point that her functional loss would 
equate to limitation of motion to a compensable degree.  
DeLuca, supra.  This is especially so given the absence of 
objective findings such as atrophy or objectively 
identifiable behavior that might be viewed as evidence of 
pain, or weakness suggesting pain on use.  38 C.F.R. § 4.40 
(1999).  The preponderance of the evidence is against the 
assignment of a rating higher than already awarded.  In 
addition, there is nothing of record to suggest that a higher 
rating should be assigned for the left knee disability for 
any period during the pendency of her claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


Scar as a Residual of a Cesarean Section

The veteran underwent a Cesarean section in service in 
September 1992 for delivery of a pre-viable fetus due to pre-
term rupture of the membranes.  She recovered from this 
procedure without residual disability and service connection 
was granted for a scar as a residual of the Cesarean section.  
The scar has been rated noncompensably disabling under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  
This diagnostic code provides that a scar be rated on the 
limitation of function of the part affected.  Other pertinent 
diagnostic codes pertaining to the evaluation of scars 
provide that scars which are superficial, tender and painful 
on objective demonstration will be rated 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In 
addition, scars which are superficial, poorly nourished, with 
repeated ulceration warrant a 10 percent disability 
evaluation.  Diagnostic Code 7803.

On VA gynecological examination in June 1996, the veteran was 
recovering from a Cesarean section procedure performed in 
April 1996 due to premature contractions, premature labor and 
unsuccessful tocolysis at 27 weeks.  Pelvic examination was 
normal.  Based on the veteran's history of preterm labors, 
she was advised to consult with a paranatologist prior to 
another conception.

On VA examination in February 1998, the veteran reported a 
history of two prior Cesarean sections and described some 
discomfort in the left mid-portion of the scar site with some 
pulling sensation.  On examination, the scar was reported to 
be well-healed without evidence of complication or hernia.

In summary, the evidence does not show that the veteran has 
sustained any residual functional loss following her Cesarean 
section in service.  The only residual of the in-service 
surgical procedure is a scar.  This is not shown to be tender 
and painful on objective demonstration, or superficial, 
poorly nourished, with repeated ulceration.  Against this 
background, a compensable rating for a scar as a residual of 
a Cesarean section is not warranted under any of the 
applicable diagnostic codes and the appeal on this issue is 
denied.  In addition, it is the Board's conclusion that at no 
time since the veteran filed her claim of entitlement to 
service connection has the service-connected scar as a 
residual of a Cesarean section warranted a compensable 
rating.


ORDER

1.  A rating in excess of 10 percent for a left knee disorder 
is denied.

2.  A compensable rating for a scar as a residual of a 
Cesarean section is denied.





REMAND

The veteran contends, in essence, that she should be service 
connected for bilateral hearing loss and migraine headaches. 

In her April 1997 substantive appeal to the Board (VA Form 
9), the veteran indicated that additional evidence had been 
obtained regarding her claim of entitlement to service 
connection for bilateral hearing loss.  She indicated that 
she was waiting for documentation from a physician identified 
as Barry S. Hillman, M.D.  With respect to her claim of 
entitlement to service connection for migraine headaches, the 
veteran stated that she was receiving treatment for that 
disorder from Denise Blocker, M.D.  No treatment records from 
either Dr. Hillman or Dr. Blocker have been obtained or 
associated with the claims folder.

The Court has held that if there is something in the record 
to suggest that evidence exists which could make the 
veteran's claim well-grounded, VA has the duty to inform the 
veteran of her right to submit that evidence.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Based on the evidence currently in the claims folder, the 
veteran has not submitted well grounded claims of service 
connection for bilateral hearing loss or migraine headaches.  
However, as noted above, the veteran has referenced medical 
treatment records from two physicians which have not been 
obtained and associated with the claims folder.  Considering 
the holding of the Court in Robinette, supra, further 
development is required prior to a decision by the Board on 
these issues.  On remand, the RO should obtain any VA 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, 
instruction as required by Robinette should be given.

The issues of entitlement to service connection for bilateral 
hearing loss and migraine headaches are REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
ask her whether she has received any 
medical treatment for her claimed hearing 
loss or migraine headaches since June 
1996, the date of the last VA 
examinations regarding those conditions.  
Based on her response, the RO should 
obtain copies of all VA and private 
medical records pertaining to treatment 
for hearing loss and/or migraine 
headaches, to include treatment records 
from Dr. Hillman and Dr. Blocker, 
referred to by the veteran in her April 
1997 substantive appeal.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the RO should re-
adjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss and migraine headaches.  If the RO 
determines that the claim is well 
grounded, further evidentiary development 
to fulfill the duty to assist should be 
undertaken as deemed necessary.  If any 
benefit sought by the veteran remains 
denied, she should be provided with a 
supplemental statement of the case 
(SSOC).

The veteran should be given an opportunity to respond to the 
SSOC.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until she receives further notice, but she has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



